Citation Nr: 1337989	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for malignant melanoma of the left shoulder. 

2.  Entitlement to service connection for bilateral cataracts. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from February 1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to service connection for bilateral cataracts is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Extending the benefit of the doubt to the Veteran his malignant melanoma of the left shoulder is due to his sun exposure during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for malignant melanoma of the left shoulder are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the claim for service connection for malignant melanoma of the left shoulder, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has a current diagnosis of malignant melanoma of the left shoulder that is due to his military service.  After a careful review of the Veteran's claims file the Board finds that in this case, the benefit of the doubt allows for a grant of service connection for malignant melanoma of the left shoulder.   

According to the Veteran's VA and private treatment records, he received the diagnosis of malignant melanoma of the left shoulder in 2008.  There is no indication in his service treatment records that he had any treatment, complaints, or diagnoses of malignant melanoma or intensive sun exposure.  On his February 1963 Report of Medical Examination for Enlistment it was noted that he had small scars on his left leg.  He underwent examination in November 1964 for parachute duty and in March 1965 for remote purposes and the clinical evaluation of the Veteran's skin, lymphatics, and identifying body marks, scars, tattoos were both normal.  On his October 1966 Report of Medical History for Separation the Veteran wrote that "at present my health is good" and checked "no" to ever having or currently having skin disease; in the physician's summary it was noted that the Veteran denied all other or medical or surgical history.  On his October 1966 Report of Medical Examination for Separation the clinical evaluation of the Veteran's skin, lymphatics, and identifying body marks, scars, tattoos were both normal.  

Though there is no indication in the Veteran's service treatment records of any complaints, treatment, or diagnosis of malignant melanoma or sun exposure there are three opinions of record in regards to nexus. 

In July 2011 the Veteran's private dermatologist stated that the Veteran began treatment in March 2006 for numerous precancerous keratosis and skin cancers and his malignant melanoma of the left anterior shoulder dated back to 2008 with no evidence of recurrence to date.  He stated that none of the Veteran's siblings had the number of damage to the skin and the malignancy that the Veteran had.  He stated that "I agree with him that it would seem reasonable that given his history of chronic sun exposure this has played a role in the development of these multiple skin cancers and precancerous lesions."

The Veteran's private dermatologist wrote another letter in December 2011 that began with "I feel that I am in a compromised position trying to decide what the precipitating factors were in the development of [the Veteran's] malignant melanoma and multiple precancerous lesions." He further stated that to the best of his knowledge the Veteran's major exposures occurred while he was in the military but he could not say what day or episode may have triggered development of malignancy but that there could be a lag time between exposure and incidence of symptoms.  He wrote that he felt like he was "behind the proverbial rock and a hard place."  He stated that on the one hand he could not say for certain that these factors caused the Veteran's skin cancers but he could not say that they were not absolutely relevant but to the best of his academic ability he had to give the Veteran the benefit of doubt.  He also stated that he had no supportive history subsequent to the Veteran's military exposure that he had excessive sun exposure either at work or at play.  He concluded that it would seem very likely that sun damage was initiated during the Veteran's military service and he did not have support for post service sunburns of blistering conditions.  

The Veteran was afforded a VA examination in February 2012 and it was stated that he was diagnosed with malignant melanoma of the left shoulder in 2008.  The VA examiner stated that it was less likely than not that the Veteran's superficial malignant melanoma treated in 2008 was related to a history of sun exposure in service from 1963 to 1967.  The rationale was that based on an up-to-date medical literature review, melanoma risk is related to intermittent intense exposure to sunlight and noncumulative exposure and there are no service treatment records documenting treatment for sunburn of the left shoulder and that in the Veteran's  October 1966 separation questionnaire he did not mention sun exposure or sunburns.  

After a careful and considered review of the medical and lay evidence of record, the Board observes that there is a medical opinion of record (February 2012) against the Veteran's claim and medical opinions (July 2011 and December 2011) for the Veteran's claim.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board finds that the opinions for the Veteran's claims of service connection are more probative and service connection is warranted.  

Though the February 2012 VA examiner reviewed the Veteran's claims file and provided a negative nexus opinion there is no indication that he took into consideration the Veteran's lay reports of in-service sun exposure.  While the July 2011 and December 2011 (positive) private opinions were made after treating the Veteran and discussing his in-service sun exposure, as well as any post-service sun exposure.  The Board notes that it may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran which formed the basis for the opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  However, the Board cannot discount a medical opinion solely because it is based on history provided by the Veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  While there is no evidence that private (positive) nexus opinions are based on a review of the Veteran's claims file and service treatment records, the Board finds that they are still probative, even if they are based solely on the Veteran's reported history of sun exposure, because the Board finds that the Veteran's statements in regards to his sun exposure in service are competent and credible and are supported by the nature of his military service, as corroborated by his service personnel records and his DD 214.  Moreover, the July 2011 opinion ruled out family hereditary by noting that none of the Veteran's family members have had extensive sun damage as the Veteran.  Furthermore, the December 2011 opinion discusses the lag time between exposure and the onset of malignant melanoma and also noted that the Veteran had no post-service sun exposure.  In addition, he offered fairly clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the July 2011 and December 2011 private opinions and finds that service connection is warranted. 

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to report his own symptoms and his in-service sun exposure (which he perceives as associated with his malignant melanoma of the left shoulder), and his wife is competent to report facts of which she has first-hand knowledge, or which she observes (here, certain symptoms that they have observed the Veteran experiencing). See, e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds that the medical histories provided by the Veteran and his spouse are credible, as they are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of their statements.

After careful review of the record and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for malignant melanoma of the left shoulder is warranted.


ORDER

Service connection for malignant melanoma of the left shoulder is granted. 


REMAND

After a careful review of the Veteran's claims file, the Board finds that a remand is warranted.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran asserts that he has a current diagnosis of bilateral cataracts related to in-service intense lights.  In February 2010 the Veteran's private physician stated that he reviewed paperwork and documents relative the case in regards to the Veteran's claim.  He stated that the Veteran has a current diagnosis of cataracts of a "posterior subcapsular type" and were first noted in August 2002 in the right eye and in September 2004 in the left eye.  It was stated the Veteran's type of cataracts were typical in an individual of the Veteran's age and could be considered the normal progression of lenticular changes as a result of the aging process.  He also stated that there were types of cataracts that are seen with exposure certainly to UVB and some reports that UVA light can cause it.  He further stated that upon review of light toxicity and lenticular changes the most common type of cataract is the posterior subcapsular cataract; it would not been seen with repetitive exposure to light from a photographic light box.  He also stated that sunlight has both UVA and UVB rays and that it was the cumulative effect of the UVB rays that have shown to cause progressive posterior subcapsular type cataracts.  He stated that the Veteran's cataracts could be caused by the cumulative effect of exposure to UVB rays and not the light exposure from the light box but they could also be the result of the normal aging process. 

The Veteran has not been afforded a VA examination; an examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should be afforded VA examination for his bilateral cataracts to determine if they are at least likely as not related to his military service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his bilateral cataracts.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

A) Have the Veteran provide a detailed history of in-service sun exposure and post-service sun exposure.

B) The VA examiner should comment on the Veteran's reported in-service and post-service sun exposure. 

C) Does the Veteran have a current diagnosed eye condition, to included bilateral cataracts?

D) For each current diagnosed eye condition, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service?

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


